Per Curiam. Appellant, Eric Z. Grillot has filed a motion for a rule on tíre clerk. In Grillot v. State, 346 Ark. 25, 53 S.W.3d 525 (2001), we ordered appellant’s attorney, Ralph J. Blagg, to file a motion for rule on the clerk in which he accepted full responsibility for not timely filing the transcript in this case. Mr. Blagg timely filed his motion, and now accepts responsibility for the late tender of the transcript.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.  Appellant has retained other counsel, Lynn Lisk and Pat Marshall of Ed Webb and Associates, in this matter, and they have entered their appearance and motion for substitution of counsel of record. That motion is granted, and Ralph Blagg’s motion to withdraw as counsel is also granted.  The motion filed by Lynn Lisk and Pat Marshall to file a belated appeal is hereby granted. The clerk shall establish a briefing schedule.